Citation Nr: 1509586	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a disability manifested by joint pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982 and November 1990 to June 1991, to include service in the Southwest Asia theater of operations.  She also had subsequent periods of active duty for training.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and her spouse provided testimony at a hearing at the RO before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.

When this case was before the Board in December 2011, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

By way of background, the Veteran filed claims for service connection for bilateral knee disability and back disability in May 2004 and January 2007 respectively.  She underwent VA examinations for these claimed disabilities in December 2012.  At that time, she was diagnosed with bilateral knee arthritis and lumbar strain.  

A review of the Veteran's service treatment records (STRs) reveals the Veteran reported first experiencing low back while on active duty in November 1981.  At that time, she was diagnosed and treated for paravertebral myositis.  Her STRs do not show reports of a knee injury during her March 1979 to March 1982 period of active duty, and the Veteran has not asserted an injury occurred during this period of active duty service.  

The first indication of knee problems is a July 1988 treatment note from the William Beaumont Army Medical Center.  This note indicates the Veteran was treated for bilateral patellofemoral syndrome.  She did not report a history of injury or trauma.  The evidence does not indicate the Veteran was on active duty at that time, and the record also does not show that she was found to be unfit for duty due to the bilateral knee disorder.

The Veteran subsequently deployed in support of Operation Desert Shield/Storm in November 1990.  There is no indication of any defects, infirmities, or disorders noted at entrance into service for this period.  As such, the Veteran's knees are presumed to have been in sound condition prior to her 1990 deployment.  The Board notes, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In various statements, the Veteran has indicated she experienced knee pain after filling thousands of sand bags during this deployment.  The Board finds the Veteran to be both a competent and credible reporter.  Additionally, her claims of experiencing knee pain after filling sand bags while deployed to Operation Desert Shield/Storm are consistent with the places, types, and circumstances of the Veteran's service. 

As noted above, the evidence clearly indicates the Veteran has current bilateral knee and back disabilities.  Additionally, the evidence indicates the Veteran experienced knee and back problems while on active duty.  Therefore, the central question at issue is whether the Veteran's current disabilities are due to diseases or injuries incurred in or aggravated by her active duty.  

In the course of her December 2012 VA examinations, the examiner provided an identical terse opinion relative to both the Veteran's bilateral knee and back claims.  Specifically, the examiner stated it is less likely than not that any current knee or back condition was incurred in or caused by service.  In support of this conclusion, the examiner stated the Veteran's bilateral knee and back disabilities are more likely than not related to body habitus, deconditioned state, and normal age progression.  However, the examiner did not proffer even a slight rationale to explain why he had come to this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In addition to the above noted claims, the Veteran also claimed entitlement to service connection for a disability manifested by joint pain in May 2004.  She has asserted this condition resulted from her service in Southwest Asia.  A review of her DD-214 confirms the Veteran had service in Southwest Asia from January to May 1991.  Pursuant to 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran with symptoms due to an undiagnosed illness or an unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  See 38 C.F.R. § 3.317.  The Veteran was afforded a non-degenerative arthritis examination in January 2013.  In pertinent part, the rheumatologist indicated the Veteran exhibits diffuse myofascial tenderness suggestive of fibromyalgia.  However, the examiner stated the Veteran has not been formally diagnosed with this condition.  

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA fibromyalgia examination to determine whether a confirmed diagnosis may be rendered.   

Moreover, since a remand of these claims is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of her bilateral knee and back disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Then, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability: 

a) originated during her 1979-1982 period of active service or is otherwise etiologically related to this period of active service; 

b) originated during her 1990-1991 period of active service or is otherwise etiologically related to this period of active service; or

c) was permanently worsened during her 1990-1991 period of active service.

Next, the examiner should state an opinion as to whether the Veteran's bilateral knee disability: 

a) clearly and unmistakably existed prior to service; and 

b) clearly and unmistakably underwent no permanent increase in severity during service or as a result of service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports of increased knee and back pain after filling thousands of sand bags when deployed to Operation Desert Shield/Storm.

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine whether the Veteran satisfies the diagnostic criteria for fibromyalgia.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

If, and only if, the examiner determines the Veteran's manifestations do not warrant a diagnosis of fibromyalgia, the examiner should state whether the manifestations should be considered either:

a) a chronic multi-symptom disability of unknown etiology; or

b) an undiagnosed illness.

The examiner must provide a complete rationale for all proffered opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

